DETAILED ACTION
Claims 1-20 are pending in the application. 


Notice of Pre-AIA  or AIA  Status
2.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
3.  	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 18 has been renumbered to claim 21.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.  	Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

   	Claim 6 recites the following: The display device of claim 1, wherein the at least one hardware processor is further configured to perform: scaling the image to fit the screen no matter the inclination
     	  	
   	Based on the claim as currently constructed, it is unclear to one of ordinary skill in the art as to what is meant by “the at least one hardware processor”? Claim 1 mentions “at least one processor”, however claim 1 does not refer to a “hardware processor”. It is highly suggested to amend either claim 1 or 6 to refer to the “processor” or a “hardware processor”. Corrective action is required. Claim 7 is rejected for reciting the same/similar limitations. 


5.  	Claim 6 recites the limitation "the at least one hardware processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

6.  	Claim 7 recites the limitation " the at least one hardware processor " in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



7.  	Claims 1-12 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols et al (US 2017/0085797 A1).

   	As per claim 1, Nichols discloses, a display device (fig. 1, system 100) comprising: 
  	a screen (fig. 1, display 108); 
  	an inclinometer (fig. 1, accelerometers 124) configured to measure an inclination of the screen of said display device with respect to a horizon (para 0024); 
  	at least one processor (fig. 1, CPU/GPU 102) configured to: 
  	obtain an image (fig. 1, camera 106); 
  	rotate the image to compensate for the inclination of said display device so as to render the image parallel with the horizon (fig. 1, photography application 122, see associated written description, also see para 0025-0027); 
  	scale the image so that the image will be displayed on the screen (fig. 2, flow diagram 230, step 240 crop rotated image, para 0035); and 
  	display the image on the screen of said display device (figs. 3A-3D, para 0036-0038).

  	As per claim 2, Nichols further discloses a method for displaying an image, the method comprising in a display device: 
  	- obtaining, an image; 
  	- obtaining, a current measure of inclination of a screen  of the display device; 
  	- rotating, the image to compensate for the inclination to render the image parallel with the horizon; 
  	- scaling, the image so that the image will be displayed on the screen; and 
  	- displaying, the image on the screen of the display device (claim limitations have been discussed and rejected, see claim 1 above). 

  	As per claim 3, Nichols further discloses the display device of claim 1, wherein the image is an image of a video and wherein each image of the video is displayed horizontally on the screen (video, para 0022, 0025 and 0027).

  	As per claim 4, Nichols further discloses the display device of claim 1 wherein the at least one processor is configured to perform scaling the image to maximize the size of the image when displayed on the screen (fig. 2, flow diagram 230, step 240 crop rotated image, rotated image may be resized for display, para 0035). 

  	As per claim 5, Nichols further discloses the display device of claim 4, wherein the at least one processor is configured to perform: maximizing the size of the image after a period of unchanged inclination (fig. 2, flow diagram 230, step 240 crop rotated image, rotated image may be resized for display, para 0035, furthermore, once image has been resized, image will remain based on no more data being received to change size of image).

   	As per claim 6, Nichols further discloses the display device of claim 1, wherein the at least one hardware processor (fig. 1, CPU/GPU 102) (for the purposes of examination, one hardware processor will be the one processor as claimed in claim 1) is further configured to perform: scaling the image to fit the screen no matter the inclination (figs. 2 and 3A-3D, image is cropped/scaled to the display regardless of orientation or angle, see associated written description, also see para 0033-0038). 

   	As per claim 7, Nichols further discloses the display device of claim 1, wherein the at least one hardware processor (fig. 1, CPU/GPU 102) (for the purposes of examination, one hardware processor will be the one processor as claimed in claim 1) is configured to perform: scaling the image to fit the screen even if further inclined a given amount from the current inclination (figs. 2 and 3A-3D, image is cropped/scaled to the display regardless of additional inclination or information, see associated written description, also see para 0034 and 0035).

   	As per claim 8, Nichols further discloses the display device of claim 1 wherein the image obtained is an overscanned image and wherein the image displayed is a part of the overscanned image that would be displayed on the screen in a horizontal position (Nichols discloses original image obtained, which may be cropped, can also be resized to the original captured image during rotation process horizontally or vertically, para 0035). 

  	As per claim 9, Nichols further discloses a display device (fig. 1, system 100) comprising:
  	a screen (fig. 1, display 108);
  	an inclinometer configured to measure an inclination of the screen with respect to a horizon (fig. 1, accelerometers 124); 
  	at least one hardware processor (fig. 1, CPU/GPU 102) configured to: 
  	obtain an overscanned image comprising a central part and edges, wherein the edges are not displayed on the screen in a horizontal position (fig. 3A); 
  	rotate the overscanned image to compensate for the inclination to render the image parallel with the horizon (fig. 3B); and 
  	display a screen-shaped part of the overscanned image, the screen-shaped part being rotated with respect to the overscanned image according to the inclination of the screen (figs. 3C and 3D).

  	As per claim 10, Nichols further discloses a method for displaying an image, the method comprising in a display device: 
  	- obtaining, by at least one hardware processor (fig. 1, CPU/GPU 102), an overscanned image comprising a central part and edges, wherein the edges are not displayed on the screen in a horizontal position (fig. 3A); 
  	- obtaining, by the at least one hardware processor, a current measure of inclination of a screen of the display device (fig. 1, accelerometers 124); 5Customer No.: 148682018P00213WOUS 
  	- rotating, by the at least one hardware processor, the overscanned image to compensate for the inclination to render the image parallel with the horizon (fig. 3B); and 
  	- displaying, by the at least one hardware processor on a screen, a screen-shaped part of the overscanned image, the screen-shaped part being rotated with respect to the overscanned image according to the inclination of the screen (figs. 3C and 3D, also see fig. 2, flowchart 230 and its associated written description).
  	
  	As per claim 11, Nichols further discloses a non-transitory computer readable medium storing program code instructions that, when executed by a processor, implement the steps of a method according to claim 2 (fig. 1, system 100, memory 112). 

   	As per claim 12, Nichols further discloses an apparatus (fig. 1, system 100) comprising: 
  	an image capture device configured to capture an image (fig. 1, camera 106); 
  	a sensor configured to measure a roll angle of the apparatus (fig. 1, accelerometers 124); 
  	a screen having a shape and being configured to render images (fig. 1, display 108); and 
  	a processor (fig. 1, CPU/GPU 102) configured to: 
    PNG
    media_image1.png
    12
    190
    media_image1.png
    Greyscale
 
  	extract a part of the image captured, the part having the shape of the screen and being counter-inclined to the roll angle to be parallel with a horizon (figs. 3A-3C); and 
  	display, on the screen, the part of the image that is parallel with the horizon (fig. 3D).

  	As per claim 15, Nichols further discloses the apparatus of claim 12, further comprising memory for storing the part of the image (fig. 1, system 100, memory 112), and wherein the processor is further configured to resize the part of the image before storage in the memory (fig. 2, flowchart 230, steps 240 and 242).

  	As per claim 16, Nichols further discloses the method of claim 2, wherein the image is an image of a video and wherein each image of the video is displayed horizontally on the screen (video, para 0022, 0025 and 0027).

  	As per claim 17, Nichols further discloses the method of claim 2 comprising: scaling the image to maximize the size of the image when displayed on the screen (fig. 2, flow diagram 230, step 240 crop rotated image, rotated image may be resized for display, para 0035).

   	As per claim 18, Nichols further discloses the method of claim 17, comprising: maximizing the size of the image after a period of unchanged inclination (fig. 2, flow diagram 230, step 240 crop rotated image, rotated image may be resized for display, para 0035, furthermore, once image has been resized, image will remain based on no more data being received to change size of image).

   	As per claim 19, Nichols further discloses the method of claim 2, comprising: scaling the image to fit the screen even if further inclined a given amount from the current inclination (figs. 2 and 3A-3D, image is cropped/scaled to the display regardless of additional inclination or information, see associated written description, also see para 0034 and 0035).

  	As per claim 20, Nichols further discloses the method of claim 2, wherein the image obtained is an overscanned image and wherein the image displayed is a part of the overscanned image that would be displayed on the screen in a horizontal position (Nichols discloses original image obtained, which may be cropped, can also be resized to the original captured image during rotation process horizontally or vertically, para 0035).

   	As per claim 21, Nichols further discloses the method of claim 2, comprising: scaling the image to fit the screen no matter the inclination (figs. 2 and 3A-3D, image is cropped/scaled to the display regardless of orientation or angle, see associated written description, also see para 0033-0038).


Allowable Subject Matter
8.  	Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697      


/LIN YE/Supervisory Patent Examiner, Art Unit 2697